UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7567


KENNETH WHITMORE,

                Petitioner - Appellant,

          v.

R. H. MAUNEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cv-03217-JMC)


Submitted:   January 22, 2015              Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Whitmore, Appellant Pro Se.   Alphonso Simon, Jr.,
Assistant  Attorney General,  Donald John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth Whitmore seeks to appeal the district court’s

order     accepting       the    magistrate       judge’s    recommendation         and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                             The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard    by

demonstrating         that     reasonable       jurists   would     find   that     the

district       court’s    assessment     of     the   constitutional       claims    is

debatable      or     wrong.     Slack   v.      McDaniel,   529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                     Slack, 529 U.S.

at 484-85.

               Limiting our review to the issues raised in Whitmore’s

objections to the magistrate judge’s report and recommendation

and his informal brief, see Wright v. Collins, 766 F.2d 841,

845–46 (4th Cir. 1985); 4th Cir. R. 34(b), we conclude that

Whitmore has not made the requisite showing.                       Accordingly, we

                                            2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3